Title: To James Madison from James Sullivan, 19 November 1805
From: Sullivan, James
To: Madison, James


          
            Sir
            Boston 19th. Novr. 1805
          
          The idea of preserving the post offices, and mails inviolable is almost too sacred to allow a petition for mitigating the punishment of any one who may have been convicted of robbing them. We are very unfortunate here. A young man, labouring under an accidental, but nearly inpenetrable, deafness of respectable connexions; and one whose character stood well before; has been duly and fairly, as I suppose, convicted of stealing money from a letter in the post office. He had long been employed in the office without any suspicions. By the Law, the Judges were obliged to sentence him to be whiped. A late law of this state, fostered by some of our Judges and principal men, has done away this infamous kind of punishment. The ideas on which that act was supported, through the forms of Legislation, was, that such punishment was incongenial to the nature of our constitutions; that it had no tendency to reclaim the offender, but cast him out of civil society; fixing a deep and indelible stain on his character, and doing an incurable injury to that of his friends. That it was founded in principles of a government of Terror, and unsuitable to be applied to a citizen. The manner of punishment has become odious in the public opinion here, and the execution of it, in this instance, as I firmly beleive, will be of no advantage to the national government. I do not know whether the president holds a power of a conditional pardon, and therefore say nothing on that point. I feel a diffidence to interfere in a concern, where I have no privity authority, or interest, but a confidence that the attempt will tend to save a respectable, and numerous connexion from most excruciating torture, as well as to serve the interest of the government, urges me to give you this trouble and gives me an opportunity to assure you with how much respect I am your most humble Servant.
          
            Ja Sullivan
          
        